 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 1 of 12 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


 REPUBLIC BANK OF CHICAGO,                            CASE NO.: 2-21-cv-00415

                      Plaintiff,

 v.

 GEHRISCH INSURANCE &
 FINANCIAL SERVICES INC., a Florida
 corporation; GEHRISCH INSURANCE
 & FINANCIAL SERVICES INC, a
 Florida corporation; and MITCHELL
 ARDEN GEHRISCH, individually,

                  Defendants.
 _____________________________________/

                                   COMPLAINT

         Plaintiff, REPUBLIC BANK OF CHICAGO (“Republic Bank”) sues

Defendants, GEHRISCH INSURANCE & FINANCIAL SERVICES INC., a

Florida corporation; GEHRISCH INSURANCE & FINANCIAL SERVICES

INC, a Florida corporation; and MITCHELL ARDEN GEHRISCH (“Mitchell

Gehrisch”), individually, and alleges:

                    PARTIES, JURISDICTION, AND VENUE

         1.     Plaintiff, Republic Bank, is a FDIC insured bank headquartered in

Oak Brook, Illinois.




QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 2 of 12 PageID 2




         2.     Defendant Gehrisch Insurance & Financial Services Inc. is a

Florida corporation with its principal place of business located at 5779

Benevento Drive, Sarasota, Florida 34238.

         3.     At the time Defendant Gehrisch Insurance & Financial Services

Inc. entered the relationship with Republic Bank, it represented that the

company’s principal office was located at 6900 Daniels Parkway, Suite 7, Fort

Myers, Florida 33912.

         4.     On or about September 27, 2019 Gehrisch Insurance & Financial

Services Inc. was administratively dissolved by the Florida Division of

Corporations.

         5.     On or about October 26, 2020 Gehrisch Insurance & Financial

Services Inc was formed as a Florida corporation with a near-identical name

and the same directors, registered agent, principal address, and mailing

address as Gehrisch Insurance & Financial Services Inc.

         6.     Defendant Mitchell Gehrisch is an individual residing in Sarasota

County, Florida.

         7.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)

because the parties are of diverse citizenship and the amount in controversy

exceeds the sum of $75,000.00, exclusive of interest, costs and attorneys’ fees.

         8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because

the Defendants reside in the Middle District of Florida, and a substantial part

                                           2
QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 3 of 12 PageID 3




of the events or omissions giving rise to Republic Bank’s claims occurred in the

Middle District of Florida.

                           GENERAL ALLEGATIONS

         9.     On or about July 2, 2018, Gehrisch Insurance & Financial Services

Inc. and non-party, Michael Duane Gehrisch (“Michael Gehrisch,” together

with Gehrisch Insurance & Financial Services Inc., “Borrowers”), executed

and delivered to Republic Bank a promissory note (the “First Note”) in the

original principal amount of $380,000.00 (the “Loan”). A true and correct copy

of the First Note is attached as Exhibit A.

         10.    On or about July 2, 2018, Borrowers executed and delivered to

Republic Bank a Business Loan Agreement in connection with the Loan. A true

and correct copy of the Business Loan Agreement is attached as Exhibit B.

         11.    The Loan was made by Republic Bank in connection with the

operation of an insurance agency under an Allstate R3001S Exclusive Agency

Agreement (the “Agency Agreement”) entered between Allstate Insurance

Company (“Allstate”) and Michael Gehrisch.

         12.    On or about July 2, 2018, and as security for the indebtedness

evidenced by the First Note, Borrowers executed a Security Agreement

encumbering certain personal property described therein (the “Security

Agreement”). A true and correct copy of the Security Agreement is attached



                                          3
QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 4 of 12 PageID 4




as Exhibit C.        The personal property subject to the Security Agreement

includes:

                All contract rights, accounts receivable, commission
                receivables of Grantor and any and all termination
                payments due to Grantor (as that term is defined in the
                Allstate R3001 Exclusive Agency Agreement executed by
                Grantor with Allstate Insurance Company) whether now in
                existence or hereafter coming into existence, and an
                Assignment of Life Insurance on the life of the Grantor . . .

         13.    On or about July 2, 2018, Michael Gehrisch, Republic Bank, and

Allstate Insurance Company entered into a Commission Payment Agreement,

a true and correct copy of which is attached hereto as Exhibit D. Pursuant to

the Commission Payment Agreement, Michael Gehrisch directed and assigned

payment to Republic Bank of certain commissions payable from Allstate

Insurance Company.

         14.    On or about July 3, 2018, Defendant Mitchell Gehrisch, Michael

Gehrisch’s son, executed and delivered to Republic Bank a Commercial

Guaranty (the “Guaranty”). Pursuant to the Guaranty, Mitchell Gehrisch

guaranteed the full and punctual payment and satisfaction of the Indebtedness

of Borrowers to Republic Bank and the performance and discharge of

Borrowers’ obligations.      A true and correct copy of the Guaranty is attached

as Exhibit E.




                                          4
QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 5 of 12 PageID 5




         15.    In the Guaranty, the term “Indebtedness” is defined to include:

                [A]ll of the principal amount outstanding from time to time
                and at any one or more times, accrued unpaid interest
                thereon and all collection costs and legal expenses related
                thereto permitted by law, attorneys’ fees arising from any
                and all debts, liabilities and obligations of every nature or
                form, now existing or hereafter arising or acquired, that
                Borrower individually or collectively or interchangeably
                with others, owes or will owe Lender. “Indebtedness”
                includes, without limitation, . . . future loans or transactions
                that renew, extend, modify, refinance, consolidate, or
                substitute these debts, liabilities and obligations . . .

         16.    The Guaranty further provides:

                THIS IS A “CONTINUING GUARANTY” UNDER WHICH
                GUARANTOR AGREES TO GUARANTEE THE FULL
                AND PUNCTUAL PAYMENT, PERFORMANCE AND
                SATISFACTION    OF   THE  INDEBTEDNESS    OF
                BORROWER, OR ANY ONE OR MORE OF THEM, TO
                LENDER, NOW EXISTING OR HEREAFTER ARISING OR
                ACQUIRED, ON AN OPEN AND CONTINUING BASIS.

         17.    The First Note, Business Loan Agreement, Security Agreement,

and Guaranty shall be collectively referred to herein as the “Loan

Documents.”

         18.    In connection with the Loan, Michael Gehrisch also assigned

certain life insurance benefits to Republic Bank.

         19.    On or about October 9, 2020, Republic Bank and Michael Gehrisch

executed a Settlement Agreement (the “Settlement Agreement”) which

provided that “[Gehrisch Insurance & Financial Services Inc.] has ceased

operations, terminated its arrangement with Allstate and elected the TPP

                                            5
QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 6 of 12 PageID 6




[termination payment] plan.” Gehrisch Insurance & Financial Services Inc.

was not a party to the Settlement Agreement.

         20.    The TPP payments due from Allstate had been assigned to

Republic Bank under the Security Agreement.

         21.    As set forth in the Settlement Agreement, Republic Bank was

entitled to TPP payments from Allstate in the total amount of $179,233.92 over

the course of twenty-four (24) months. As of May 1, 2021, Republic Bank has

received TPP payments in the total amount of $59,744.64, reducing the balance

of TPP payments owed to $119,489.28.

         22.    On or about October 9, 2020, Michael Gehrisch executed and

delivered to Republic Bank a second promissory note (the “Second Note”) in

the original principal amount of $153,876.64. A true and correct copy of the

Second Note is attached as Exhibit F.

         23.    Michael Gehrisch never made any payments on the Second Note.

         24.    On or about December 21, 2021, Michael Gehrisch petitioned for

Chapter 7 bankruptcy (United States Bankruptcy Court for the Middle District

of Florida Case No. 2:20-bk-09263-FMD).

         25.    The following “Events of Default” have occurred under the Loan

Documents: (1) Michael Gehrisch has ceased operating as an Allstate agent,

causing Republic Bank in good faith to believe itself insecure; (2) the filing of

Michael Gehrisch’s Chapter 7 Bankruptcy Petition; (3) Gehrisch Insurance &

                                        6
QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 7 of 12 PageID 7




Financial Services Inc.’s failure to make the full September 2020 payment and

all subsequent payments on the Loan when due; and (4) material adverse

changes in Gehrisch Insurance & Financial Services Inc.’s financial condition

as Gehrisch Insurance & Financial Services Inc. appears to be operating its

same business through a different entity, to wit, Gehrisch Insurance &

Financial Services Inc and a final judgment of eviction was recently entered

against Gehrisch Insurance & Financial Services Inc. 1

         26.    On January 13, 2021, Republic Bank sent Mitchell Gehrisch

written notice of the default, invoking the Guaranty to demand payment of the

amounts due. A true and correct copy of the demand letter to Mitchell Gehrisch

is attached as Exhibit G.

         27.    On or about May 4, 2021, Republic Bank also sent Gehrisch

Insurance & Financial Services Inc., Gehrisch Insurance & Financial Services

Inc, and Mitchell Gehrisch written notice of the default. A true and correct

copy of the demand letter to Gehrisch Insurance & Financial Services Inc.,

Gehrisch Insurance & Financial Services Inc, and Mitchell Gehrisch is

attached hereto as Exhibit H.

         28.    As of May 1, 2021, Republic Bank is owed approximately

$276,173.23 in principal and interest, along with attorneys’ fees in the amount


1See Daniels Road Partners LP v. Michael Gehrisch, et al., Lee County Circuit
Court Case No. 2020-CA-007694.
                                      7
QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 8 of 12 PageID 8




of $7,673.87 and a prepayment penalty in the amount of $6,435.40, for a total

balance owed of $290,282.50.

         29.    To the extent further TPP payments are received by Republic Bank

from Allstate, those funds will be applied and credited to the debt owed on the

Loan when received.

         30.    Republic Bank owns and holds the Loan Documents and the

Second Note.

         31.    Republic Bank retained the undersigned counsel to prosecute this

action and became obligated to pay reasonable attorneys’ fees, which fees are

recoverable in accordance with the Loan Documents.

         32.    All conditions precedent to this action have been performed or have

occurred.

                       COUNT I: BREACH OF FIRST
                  NOTE AND BUSINESS LOAN AGREEMENT

         Republic Bank sues Gehrisch Insurance & Financial Services Inc. for

Breach of the First Note and Business Loan Agreement and alleges:

         33.    Republic Bank re-alleges paragraphs 1 through 32 above as

though fully set forth herein.

         34.    Borrowers defaulted under the First Note and Business Loan

Agreement as set forth in paragraph 25 above.




                                          8
QB\68507280.1
 Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 9 of 12 PageID 9




         35.    Defendant Gehrisch Insurance & Financial Services Inc. now owes

Republic Bank the full amount of principal due under the First Note and

Business Loan Agreement, plus interest and fees.

         WHEREFORE, Plaintiff, Republic Bank, demands judgment against

Gehrisch Insurance & Financial Services Inc. for all accelerated amounts due

under the First Note and Business Loan Agreement, plus accrued interest,

court costs, attorneys’ fees and all other amounts, and for all such other and

further relief as this Court deems just and proper.

                       COUNT II: BREACH OF FIRST
                  NOTE AND BUSINESS LOAN AGREEMENT

         Republic Bank sues Gehrisch Insurance & Financial Services Inc for

Breach of the First Note and Business Loan Agreement and alleges:

         36.    Republic Bank re-alleges paragraphs 1 through 32 above as

though fully set forth herein.

         37.    To the extent that they are not the same entity, Gehrisch

Insurance & Financial Services Inc is a mere alter ego of Gehrisch Insurance

& Financial Services Inc., its independent existence being, in fact, non-

existent.

         38.    Gehrisch Insurance & Financial Services Inc was formed for the

improper purpose of avoiding the creditors of Gehrisch Insurance & Financial




                                         9
QB\68507280.1
Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 10 of 12 PageID 10




Services Inc., including without limitation, Republic Bank, causing damages

to Republic Bank.

         39.     Borrowers defaulted under the First Note and Business Loan

Agreement as set forth in paragraph 25 above.

         40.     Defendant Gehrisch Insurance & Financial Services Inc now owes

Republic Bank the full amount of principal due under the First Note and

Business Loan Agreement, plus interest and fees.

         WHEREFORE, Plaintiff, Republic Bank, demands judgment against

Gehrisch Insurance & Financial Services Inc for all accelerated amounts due

under the First Note and Business Loan Agreement, plus accrued interest,

court costs, attorneys’ fees and all other amounts, and for all such other and

further relief as this Court deems just and proper.

                COUNT III: BREACH OF GUARANTY (FIRST NOTE)

         Republic Bank sues Mitchell Gehrisch for Breach of Guaranty with

respect to the First Note and alleges:

         41.     Republic Bank re-alleges paragraphs 1 through 32 above as

though fully set forth herein.

         42.     Borrowers defaulted under the First Note and Business Loan

Agreement.




                                         10
QB\68507280.1
Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 11 of 12 PageID 11




         43.    By virtue of the Guaranty executed by Mitchell Gehrisch, he owes

Republic Bank the full amounts due under the First Note and Business Loan

Agreement.

         WHEREFORE, Plaintiff, Republic Bank, demands judgment against

Defendant Mitchell Gehrisch for all accelerated amounts due under the First

Note and Business Loan Agreement, plus accrued interest, court costs,

attorneys’ fees and all other amounts, and for all such other and further relief

as this Court deems just and proper.

            COUNT IV: BREACH OF GUARANTY (SECOND NOTE)

         Republic Bank sues Mitchell Gehrisch, in the alternative to Count III,

for Breach of Guaranty with respect to the Second Note and alleges:

         44.    Republic Bank re-alleges paragraphs 1 through 32 above as

though fully set forth herein.

         45.    Michael Gehrisch defaulted under the Second Note by failing to

make any payments thereunder.

         46.    By virtue of the Guaranty executed by Mitchell Gehrisch, he owes

Republic Bank the full amounts due under the Second Note.

         WHEREFORE, Plaintiff, Republic Bank, demands judgment against

Defendant Mitchell Gehrisch for all accelerated amounts due under the Second

Note, plus accrued interest, court costs, attorneys’ fees and all other amounts,

and for all such other and further relief as this Court deems just and proper.

                                         11
QB\68507280.1
Case 2:21-cv-00415-SPC-NPM Document 1 Filed 05/25/21 Page 12 of 12 PageID 12




                Local Rule 2.02 Designation of Lead Counsel

         Pursuant to Middle District of Florida Local Rule 2.02, Plaintiff,

Republic Bank, designates Benjamin B. Brown, Esq. as lead counsel in this

action.

 Dated: May 25, 2021                       QUARLES & BRADY LLP

                                           By: /s/ Benjamin B. Brown
                                              Benjamin B. Brown
                                              Florida Bar No. 13290
                                              1395 Panther Lane, Suite 300
                                              Naples, FL 34109
                                              239/659-5026 Telephone
                                              239/213-5426 Facsimile
                                              benjamin.brown@quarles.com
                                              debra.topping@quarles.com
                                              kerlyne.luc@quarles.com
                                              DocketFL@quarles.com

                                              and

                                              Julia M. Wischmeier
                                              Florida Bar No. 1011604
                                              101 East Kennedy Boulevard,
                                              Suite 3400
                                              Tampa, FL 33602-5195
                                              julia.wischmeier@quarles.com
                                              karen.wollitz@quarles.com
                                              DocketFL@quarles.com
                                              Attorneys for Plaintiff




                                      12
QB\68507280.1
